Citation Nr: 1403703	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus with left calcaneal spur, to include entitlement to a rating in excess of 50 percent prior to March 11, 2013 and whether the reduction from 50 percent to 10 percent was proper.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to February 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for her bilateral pes planus.  She was provided with a VA examination for this disability in March 2013.  In her May 2013 written substantive appeal the Veteran asserted this VA examination was inadequate because the examiner did not examine her foot without socks and because the examination was provided early in the morning.  She described the pain and swelling of her feet increased with use throughout the day, so her symptoms were worse later in the evening.

The Board notes the March 2013 VA examination was conducted around 9:50am.  Recent private treatment records from appointments in the afternoon suggest increased symptomatology, providing support for the Veteran's assertion her symptoms increase throughout the day.  Therefore the Board finds this VA examination was inadequate for failure to evaluate the extent of her disability during its most active phase.  Remand is required in order to provide the Veteran with a VA examination later in the day.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in the late afternoon or evening in order to evaluate the nature and severity of her bilateral pes planus after daily use.  

The examiner should be provided with the Veteran's full claims file and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.  The examiner should also examine the Veteran's bilateral feet without shoes or socks, if appropriate.

2.  After completion of the above, readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


